 Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 1 of 48 PageID: 854




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE

PETER GOODCHILD,            `               :
ELIEZER SOTO CONCEPCION,                    :
JOAN ABREU-FELIZ and                        :   CIVIL ACTION NO. 21-790 (RMB)
MICHAEL WINANS, individually                :
and on behalf of all others                 :
similarly situated,                         :   OPINION (REDACTED)
                                            :
                     Petitioners            :
                                            :
      v.                                    :
                                            :
DAVID E. ORTIZ,                             :
                                            :
                  Respondent                :
_________________________                   :

Appearances:
Peter Goodchild
Eliezer Soto Concepcion
Joan Abreu-Feliz
Michael Winans
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640
       Petitioners pro se

John T. Stinson, Jr.
Jane Dattilo
John Andrew Ruymann
Assistant United States Attorneys
United States Department of Justice
Office of the U.S. Attorney
401 Market Street
P.O. Box 2098
Camden, New Jersey 08101
       Attorneys for Respondent
    Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 2 of 48 PageID: 855




Bumb, United States District Judge:

          This matter comes before the Court upon Petitioners Peter Goodchild, Eliezer Soto-

Concepcion, Joan Abreu-Feliz, and Michael Winans’ (collectively “Petitioners”) petition

for writ of habeas corpus under 28 U.S.C. § 2241 1 (Pet., Dkt. No. 1), filed as a putative class

action. Respondent filed an answer to the petition (Answer, Dkt. No. 7), and Petitioners

filed a reply brief. (Reply Brief, Dkt. No. 17.) On May 4, 2021, Petitioners filed an

emergency supplement to the petition (“Petrs’ Emergency Suppl. Pet.,” Dkt. No. 22), and

Respondent filed supplemental briefing in opposition to habeas relief under 28 U.S.C. §

2241. (“Respt’s Suppl. Brief,” Dkt. No. 24.) For the reasons discussed below, the Court will

dismiss the petition in part for lack of jurisdiction 2 and deny the petition in part on the

merits.




1
  Petitioners also assert jurisdiction under 28 U.S.C. § 1331, 29 U.S.C. § 794, 28 U.S.C. §
1651 (All Writs Act), the Suspension Clause of the United States Constitution, and 28
U.S.C. § 2201 (Declaratory Judgment Act). (Pet., Dkt. No. 1 at 4.) The Court addresses
jurisdiction under 28 U.S.C. § 1331 in Section IV(B) below. Petitioners do not allege the
elements of a cause of action under 28 U.S.C. § 794, which requires a plaintiff to allege
“that he is a qualified individual with a disability, who was precluded from participating in a
program, service, or activity, or otherwise was subject to discrimination, by reason of his
disability.” Furgess v. Pennsylvania Dep't of Corr., 933 F.3d 285, 288–89 (3d Cir. 2019).
Neither the Declaratory Judgment Act nor the Suspension Clause of the United States
Constitution provides an independent basis for jurisdiction. See Allen v. DeBello, 861 F.3d
433, 444 (3d Cir. 2017) (Declaratory Judgment Act); see Boumediene v. Bush, 553 U.S. 723,
831–32 (2008) (“The Suspension Clause of the Constitution provides: ‘The Privilege of the
Writ of Habeas Corpus shall not be suspended, unless when in Cases of Rebellion or
Invasion the public Safety may require it”) (citing Art. I, § 9, cl. 2.) Finally, ‘[t]he All Writs
Act does not itself confer any subject matter jurisdiction, but rather only allows a federal
court to issue writs ‘in aid of’ its existing jurisdiction.” United States v. Apple MacPro
Computer, 851 F.3d 238, 244 (3d Cir. 2017).
2
 A court may dismiss an action for lack of subject-matter jurisdiction at “any time[.]” Fed.
R. Civ. P. 12(h)(3).
                                                2
 Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 3 of 48 PageID: 856




I.     PETITIONERS’ CLAIMS

       Petitioners Peter Goodchild (“Goodchild”), Eliezer Soto-Concepcion (“Soto-

Concepcion”), Joan Abreu-Feliz (“Abreu-Feliz”) and Michael Winans (“Winans”) are

federal prisoners who are confined in the minimum security camp (“the Camp”) within the

Federal Correctional Institution in Fort Dix, New Jersey (“FCI Fort Dix”) who were

present during outbreaks of COVID-19 in the facility in 2020 and 2021. (Pet, Dkt. No. 1.) In

summary of the petition, reply brief, and emergency supplemental petition, Petitioners

allege that Respondent was deliberately indifferent to their health because maintaining six

feet social distance was impossible in the Camp, inmates did not have enough soap or

masks during the first outbreak, BOP did not use all available buildings to provide for social

distancing of inmates, outdoor recreation was suspended even though being outdoors was

the safest environment to avoid transmission of the virus, lack of testing and timely

quarantining of COVID-19 positive inmates allowed the virus to spread, all nonemergent

medical care was delayed and emergency care was not readily available, infected inmates

were transferred from FCI Elkton to FCI Fort Dix and caused a second wave of infections

in the low security compound, staff violated PPE and mask mandates, and delays or

mistakes caused by understaffing over the holidays in December 2020 and January 2021,

caused another wave of infections in the Camp.

       Petitioners seek to represent a class of similarly situated individuals in the Camp who

are at heightened risk, based on their ages and/or medical conditions, to a severe case of the

virus or death, and that release from confinement under 28 U.S.C. § 2241 is the only remedy

to the Eighth Amendment violation caused by Defendants’ deliberate indifference to the




                                              3
    Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 4 of 48 PageID: 857




spread of COVID-19 in the Camp. 3 They further allege that the arbitrary decision to release

to home confinement only those inmates who served at least fifty percent of their sentences,

or have eighteen months or less remaining on their sentences and have served more than

25% of their sentences, constitutes deliberate indifference to their health, and relies on an

unreasonable statutory interpretation of the CARES Act. In addition, Petitioners seek

declaratory judgment that their Eighth Amendment right to be free of cruel and unusual

punishment was violated by their conditions of confinement, 4 and they seek appointment of

a special master 5 to determine the number of inmates the Camp can accommodate with

social distancing in place to protect against the spread of the virus. Finally, they seek to

enlarge their custody to home confinement pending final resolution of their claims.

II.      THE ANSWER

         Respondent, in its Answer, challenges subject matter jurisdiction under 28 U.S.C. §

2241, and alternatively argues that Petitioners’ claims fail on the merits. Respondent

presented a counterstatement of facts rather than admitting or denying each allegation in the

petition, (Answer, Dkt. No. 7) and submitted a number of BOP documents that

demonstrate the actions taken by the BOP to prevent spread of COVID-19 in BOP facilities,




3
 The petition is similar to a case filed in the United States District Court for the Central
District of California, Torres v. Milusnic, 472 F. Supp. 3d 713 (C.D. Cal. 2020). Another
court within the Central District of California declined to follow the ruling in Torres that
habeas jurisdiction was appropriate. Bruno v. Warden, No. CV 20-6390 JFW, 2021 WL
2323941, at *5 (C.D. Cal. May 14, 2021), report and recommendation adopted, No. CV 20-
6390 JFW (PVC), 2021 WL 2313657 (C.D. Cal. June 7, 2021).
4
    See 28 U.S.C. § 2201.
5
    Petitioners invoke 28 U.S.C. § 1331 for jurisdiction.


                                                 4
    Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 5 of 48 PageID: 858




summarized here. In their reply brief, Petitioners do not contest the existence of these

policies, but allege inadequacies and violation of the policies. (Reply Brief, Dkt. No. 16.)

        The BOP action plan to reduce transmission of COVID-19 in BOP facilities provides:

              Phase 1: In January 2020, the Bureau established a task force to
              begin strategic planning for COVID-19, and to build on the
              Bureau’s already existing procedures for pandemics.

              Phase 2: On March 13, 2020, the agency issued directives
              suspending social and legal visits, curtailing movement,
              cancelling staff travel and training, limiting access for contractors
              and volunteers, and established enhanced screening for staff and
              inmates for locations with sustained community transmission
              and at all medical centers.

              All facilities were placed on modified operations to maximize
              social distancing in our facilities, as much as practicable. This
              modification includes staggered meal times and staggered
              recreation times, for example, in order to limit congregate
              gatherings.

              Additionally, the Bureau established quarantine and isolation
              procedures to mitigate the spread of COVID-19.

              Phase 3: On March 18, 2020, the Bureau implemented an action
              plan for Bureau locations that perform administrative services,
              which followed DOJ, OMB and OPM guidance for maximizing
              telework. Additionally, as part of the Pandemic Influenza
              contingency plan, all cleaning, sanitation, and medical supplies
              have been inventoried. Ample supplies are on hand and ready to
              be distributed or moved to any facility as deemed necessary. As
              we continue to respond, the Bureau has placed additional orders
              for these supplies, in case of a protracted event. 6

              Phase 4: On March 26, 2020, the BOP implemented revised
              preventative measures for all institutions. The agency updated its
              quarantine and isolation procedures to require all newly
              admitted inmates to BOP, whether in a sustained community
              transition area or not, be assessed using a screening tool and

6
 Available at
https://www.bop.gov/resources/news/pdfs/20200324_bop_press_release_COVID19_upd
ate.pdf (last visited Aug. 26, 2021).


                                               5
    Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 6 of 48 PageID: 859




               temperature check. This includes all new intakes, detainees,
               commitments, writ returns from judicial proceedings, and parole
               violators, regardless of their method of arrival. Asymptomatic
               inmates are placed in quarantine for a minimum of 14 days or
               until cleared by medical staff. Symptomatic inmates are placed
               in isolation until they test negative for COVID-19 or are cleared
               by medical staff as meeting CDC criteria for release from
               isolation. 7

         Between Phases 3 and 4 of the BOP Action Plan, the CDC, on March 23, 2020,

issued “Interim Guidance on Management of Coronavirus Disease 2019 in Correctional

and Detention Facilities … based on what is currently known about the transmission and

severity of coronavirus disease 2019 (COVID-19) as of March 23, 2020.” (Declaration of

Adam Sassaman (“Sassaman Decl.”) Attachment 2, Dkt. No. 8-3 at 68-94.) This guidance

includes “detailed recommendations on the following topics related to COVID-19 in

correctional and detention settings:”

                  •   Operational and communications preparations for
                      COVID-19

                  •   Enhanced cleaning/ disinfecting and hygiene practices

                  •   Social distancing strategies to increase space between
                      individuals in the facility 8



7
 Background on Phases 1-4, available at
https://www.bop.gov/resources/news/20200331_COVID19_action_plan_5.jsp (last visited
Aug. 26, 2021).
8
    The CDC recommended, in part:

Implement social distancing strategies to increase the physical space between incarcerated/
detained persons (ideally 6 feet between all individuals, regardless of the presence of
symptoms). Strategies will need to be tailored to the individual space in the facility and the
needs of the population and staff. Not all strategies will be feasible in all facilities.
...
Housing:


                                               6
    Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 7 of 48 PageID: 860




                   •   How to limit transmission from visitors

                   •   Infection control, including recommended personal
                       protective equipment (PPE) and potential alternatives
                       during PPE shortages
                   •   Verbal screening and temperature check protocols for
                       incoming incarcerated/detained individuals, staff, and
                       visitors

                   •   Medical isolation of confirmed and suspected cases and
                       quarantine of contacts, including considerations for
                       cohorting 9 when individual spaces are limited

                   •   Healthcare evaluation for suspected cases, including
                       testing for COVID-19

                   •   Clinical care for confirmed and suspected cases

                   •   Considerations for persons at higher risk of severe
                       disease from COVID-19


(Sassaman Decl., Attachment 2, Dkt. No. 8-3 at 71.) The CDC continues to update this

guidance. 10Adam Sassaman, the Safety and Occupational Health Administrator at FCI Fort




     •   If space allows, reassign bunks to provide more space between individuals, ideally 6
         feet or more in all directions. (Ensure that bunks are cleaned thoroughly if assigned
         to a new occupant.)

     •   Arrange bunks so that individuals sleep head to foot to increase the distance between
         them

     •   Rearrange scheduled movements to minimize mixing of individuals from different
         housing areas

(Sassaman Decl., Attachment 2, Dkt. No. 8-3 at 79.)
9
 “Cohorting refers to housing inmates together rather than in single cells.” (Turner-Foster
Decl., Ex. 1, Dkt. No. 8-1 at 11.)

 Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
10

Correctional and Detention Facilities, available at https://www.cdc.gov/coronavirus/2019-
                                                7
 Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 8 of 48 PageID: 861




Dix, assisted “in implementing the March 23, 2020 CDC Guidance on Management of

COVID-19 in Correctional and Detention Facilities, as well as the updated guidance

disseminated to BOP by the Centers for Disease Control and Prevention….” (Id. ¶ 5, Dkt.

No. 8-3.) On April 3, 2020, FCI Fort Dix management approved and disseminated updated

COVID-19 cleaning and disinfection procedures drafted by Sassaman, instructed staff to train

inmate orderlies on implementation and incorporated these procedures into the housekeeping

plan. (Sassaman Decl. ¶¶ 21, 22 and Attachments 4 and 5, Dkt. No. 8-3 at 101-113.) 11

       Phase 5 of the BOP Action Plan, effective April 1, 2020, provides:

              In response to a growing number of quarantine and isolation
              cases in our facilities, the BOP will take the following actions
              immediately to further mitigate the exposure and spread of
              COVID-19.

                  •   For a 14-day period, inmates in every institution will be
                      secured in their assigned cells/quarters to decrease the
                      spread of the virus. This modification to our action plan
                      is based on health concerns, not disruptive inmate
                      behavior.

                  •   During this time, to the extent practicable, inmates
                      should still have access to programs and services that are
                      offered under normal operating procedures, such as
                      mental health treatment and education.

                  •   In addition, the Bureau is coordinating with the United
                      States Marshals Service (USMS) to significantly
                      decrease incoming movement during this time.

                  •   After 14 days, this decision will be reevaluated and a
                      decision made as to whether or not to return to modified
                      operations.

ncov/community/correction-detention/guidance-correctional-detention.html (last visited
Aug. 27, 2021).

 Page citations to docketed filings refer to the page assigned by the Court’s electronic case
11

management filing system, CM/ECF.


                                              8
 Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 9 of 48 PageID: 862




                  •   Limited group gathering will be afforded to the extent
                      practical to facilitate commissary, laundry, showers,
                      telephone, and Trust Fund Limited Inmate Computer
                      System (TRULINCS) access. 12On June 19, 2020, the
                      BOP issued Version 2.1 of “COVID-19 Guidance For
                      Inmates Who Are Transferring or Releasing From a
                      BOP Facility”


(Reiser Decl., Ex. 1, Dkt. No. 8-2 at 14-18.)

       A brief summary of the detailed quarantine guidance provides:

              Whenever possible, specific inmates who will be transferring or
              releasing from BOP custody need to be identified at least 21 days
              prior to their movement date.

                  •   An inmate who is currently in or meets the criteria for
                      COVID-19 medical isolation should not be transferred
                      or released from BOP custody unless absolutely
                      necessary (e.g. immediate release).

                  •   Personal Protective Equipment (PPE) appropriate for
                      each setting should be worn by staff in accordance with
                      established procedures for isolation, quarantine, testing,
                      and transport.

                  •   Direct travel to the receiving facility or location without
                      mixing with other inmate populations should be
                      accomplished whenever possible.

              A roster of inmates who are in quarantine that includes cell
              assignment, date of placement in quarantine and projected end
              date of quarantine, date of placement in that specific cell along
              with cellmate or members of a cohort, and designated facility
              may be helpful in managing this type of quarantine.

              All inmates who are transferring to another
              location/correctional jurisdiction or are releasing from BOP
              custody will be managed in one of the following three
              categories: 1) quarantine with symptom screens, temperature

12
  Available at
https://www.bop.gov/resources/news/20200331_COVID19_action_plan_5.jsp (last
visited).
                                                9
 Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 10 of 48 PageID: 863




              checks, and a test in / test out strategy for inmates who have
              not previously tested positive for COVID-19, 2) testing of
              previously COVID-19 positive inmate cases who have since
              recovered and have been released from isolation, 3) Immediate
              releases. Consultation with the Regional Medical Director,
              Regional Health Services Administrator, and Regional
              Infection Prevention Consultant is recommended for
              management of inmates who are not in one of these three
              categories.

(Reiser Decl., Ex. 1, Dkt. No. 8-2 at 14-18.)

       Phases 6 through 8 extended Phase 5 of the BOP Action Plan to include enhanced

modified operations until July 31, 2020.13 Phase Nine of the BOP Action plan, instituted on

August 5, 2020, provided guidance in access to counsel/legal materials, programming,

compliance reviews, court trips and intakes. 14




13
  Phase Six available at
https://www.google.com/url?sa=t&rct=j&q=&esrc=s&source=web&cd=&ved=2ahUKEw
jN4dWC2b_yAhWDF1kFHbgcDXAQFnoECAMQAQ&url=https%3A%2F%2Fwww.bop
.gov%2Fresources%2Fnews%2Fpdfs%2F20200414_press_release_action_plan_6.pdf&usg=
AOvVaw1EC5Ktih9D9KOImL02ik71 (last visited Aug. 26, 2021).

Phase Seven available at
https://www.google.com/url?sa=t&rct=j&q=&esrc=s&source=web&cd=&cad=rja&uact=
8&ved=2ahUKEwjIioKt2b_yAhUUGFkFHVCCBn4QFnoECAkQAw&url=https%3A%2F
%2Fwww.bop.gov%2Fresources%2Fnews%2F20200520_COVID-
19_phase_seven.jsp&usg=AOvVaw3yRKruzfeaocuB8KDwUmah (last visited Aug. 26,
2021).

Phase 8 available at
https://www.google.com/url?sa=t&rct=j&q=&esrc=s&source=web&cd=&cad=rja&uact=
8&ved=2ahUKEwjg-
dbE2b_yAhUUUzUKHalfDfkQFnoECAQQAQ&url=https%3A%2F%2Fwww.bop.gov%2
Ffoia%2Fdocs%2F%2FCOVIDPhase8June30.pdf&usg=AOvVaw34rFceciguVGe2yVzgsfN
W (last visited Aug. 26, 2021).
14
   Phase 9 available at https://www.bop.gov/foia/docs/COVIDphase9_08052020.pdf.
(last visited Aug. 26, 2021).
                                                10
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 11 of 48 PageID: 864




      On August 7, 2020, the BOP issued version 2.0 of the “BOP Quarantine Guidance:

New Admits, Contacts Of COVID-19, and Pending Release.” Primary features of the

guidance include:

             The following inmates should be placed in quarantine:

                    •   Close contacts of a suspected or confirmed case of
                        COVID-19 – Exposure quarantine

                    •   New admissions to a BOP facility – Intake quarantine

                    •   Inmates returning from the community to a BOP facility
                        (e.g. an extended time in an emergency department or
                        crowded waiting area, residing overnight in the
                        community or alternative setting including
                        hospitalization, furlough, writ return, etc.…)

             Intake quarantine

                    •   Inmates being released back into the community
                        (residential reentry center, home confinement, or
                        full-term release), prior to their release

             Release/transfer quarantine

                    •   Inmates being transferred to another BOP facility or
                        correctional jurisdiction

             Exception to quarantine requirements:

                    •   Inmates previously diagnosed with COVID-19 do not
                        need to be quarantined within 90 days of their initial
                        symptom onset (symptomatic cases) or initial COVID-
                        19 positive test (asymptomatic cases) if they have met
                        the current CDC release from isolation criteria.

             DURATION OF QUARANTINE is 14 days.

             Each type of quarantine utilizes a test in/test out strategy.

             RECOMMENDED PPE FOR STAFF interacting with
             asymptomatic inmates in quarantine:

                    •   FACE COVERINGS or MASKS FOR INMATES:

                                               11
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 12 of 48 PageID: 865




                  •   inmates in Exposure Quarantine should be screened at
                      least once daily for COVID-19 symptoms and signs to
                      include a temperature reading. Twice daily screening is
                      preferred when feasible.

                  •   MEALS: Meals should be provided to quarantined
                      individuals in their quarantine spaces.

                  •   RESTRICTIONS ON MOVEMENT: To the extent
                      possible, quarantined inmates should be restricted from
                      being transferred, having visits, or mixing with the
                      general population.


(Turner-Foster Decl., Ex. 1, Dkt. No. 8-1 at 10-18.)

       The BOP provided PPE guidance:

                  •   Staff assigned to work in a quarantine or isolated area will
                      obtain their PPE from the Lieutenant’s office. Staff will
                      don and doff their PPE at the entrance of their assigned
                      post.

                  •   The appropriate PPE for staff working in an isolation area
                      includes an N-95 mask, face shield/goggles, a gown and
                      gloves.

                  •   The appropriate PPE for staff working in quarantine areas
                      is a surgical mask, face shield/goggles, a gown and
                      gloves.

                  •   SHU staff should don the appropriate PPE for quarantine
                      areas when:

                         •   Entering the cell of an inmate on quarantine

                         •   When escorting an inmate on quarantine to and
                             from showers

                  •   Note: As staff move from one cell to the next in the SHU,
                      the only PPE that must be doffed and replaced are your
                      gloves. If PPE becomes soiled, then doff all PPE.

                  •   Staff and inmates in all other areas of the institution
                      should wear surgical masks.

                                               12
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 13 of 48 PageID: 866




(Id., Ex. 2, Dkt. No. 8-1 at 20.)

        On January 22, 2021, the BOP provided vaccine guidance. (Id., Ex. 5, Dkt. No. 8-1

at 25-57.) The guidance created priority levels for staff and inmates to be offered the vaccine.

(Id.)

III.    SUPPLEMENTAL BRIEFING

        A.     Petitioners’ Emergency Supplemental Petition

        Petitioners filed an emergency supplemental petition in April 2021, because inmates

were suddenly crowded into the A-wing of the Camp. (Petrs’ Emergency Suppl. Pet., Dkt.

No. 22.) Petitioners assert there was no reason to crowd 153 inmates into one wing, sharing

only six showers. They allege that less than 50% of staff had been vaccinated and less than

30% of inmates had received both doses of the vaccine. Petitioners renewed their request for

the Court to order the BOP to release all those in the Camp who are eligible for release to

home confinement under the CARES Act, absent the time-served requirement imposed by

the BOP in contradiction to the Attorney General’s guidance.

        B.     Respondent’s Response to Petitioners’ Emergency Supplemental Petition

        In response to Petitioners’ emergency supplemental petition, Respondent describes

the latest conditions in the Camp, including the reason for movement of inmates into the A-

wing on April 28, 2021. The BOP policy that resulted in the movement of inmates on April

28, 2021, “Module 6 Inmate Movement” was implemented on November 3, 2020. (Respt’s

Suppl. Brief, Dkt. No. 24; Supplemental Declaration of James Reiser (“Suppl. Reiser

Decl.”) ¶ 6, Dkt. No. 24-1; Ex. 1, Dkt. No. 24-2 at 2-12.) Pursuant to Module 6, on April

28, 2021, the B-wing was designated “as a quarantine cohort used for minimum-security

voluntary-surrender inmates and transfer quarantine and inmates transferring into the

                                              13
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 14 of 48 PageID: 867




institution.” (Id. ¶¶ 13-16.) The arriving inmates, who tested negative and were

asymptomatic, would enter this quarantine and would eventually test out. (Id. ¶ 9(b)). On

May 19, 2021, the B-wing cohort concluded, and it was expected that the Camp would soon

revert back to approximately 45% capacity in each wing. (Id. ¶¶ 13-16.) At that time, there

were no infections in the A-wing, and the vaccine had been offered to all eligible inmates

and staff. (Id. ¶¶ 17-21.) In April 2021, legal and social visits and outdoor recreation

resumed, with restrictions including physical distancing, sanitation, COVID-19 screening

and mask requirements. (Suppl. Reiser Decl. ¶¶ 28-34, Dkt. No. 24-1; Exs. 8 and 9, Dkt.

No. 24-2 at 27-33.) As of May 2021, of the four petitioners,

         (Id. ¶¶ 23-26.)

       Respondent argues that the vaccine obviates the need for home confinement.

(Respt’s Suppl. Brief, Dkt. No. 24 at 11.) Furthermore, Respondent contends this Court

lacks jurisdiction to consider Petitioners’ CARES Act claims, which Respondent asserts falls

under the Administrative Procedures Act (“APA”), where judicial review is unavailable for

decisions committed to agency discretion under 5 U.S.C. § 701(a)(2). (Id. at 12-13.)

IV.    FINDINGS OF FACT

       As noted, Respondent, rather than admit or deny each allegation in the petition,

presented a statement of counterfacts, identifying certain allegations that are in dispute.

Petitioners also identified disputed facts in their reply brief. “In reviewing a factual attack

[on jurisdiction], the court may consider evidence outside the pleadings.” Gould Elecs. Inc.

v. United States, 220 F.3d 169, 176 (3d Cir. 2000), holding modified by Simon v. United

States, 341 F.3d 193 (3d Cir. 2003) (citation omitted). The plaintiff must be permitted to

respond with evidence supporting jurisdiction. Id. at 177 (citing International Ass'n of


                                                14
 Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 15 of 48 PageID: 868




Machinists & Aerospace Workers v. Northwest Airlines, Inc., 673 F.2d at 712). “The court

may then determine jurisdiction by weighing the evidence presented by the parties.” Id. If

the Court must determine disputed material facts to determine jurisdiction, a trial is

required. Id.

          The Court makes the following finding of facts that are material to the jurisdictional

question of whether the circumstances in the FCI Fort Dix Camp violated the Eighth

Amendment and are so extraordinary that the Court should extend habeas jurisdiction over

a conditions of confinement claim. The Court also identifies those facts disputed by the

parties that are not material to the determination of jurisdiction, because even if Petitioners’

allegations are accepted as true, the Court would not find extraordinary circumstances that

require habeas jurisdiction.

          A.     Facilities in the FCI Fort Dix Minimum Security Camp

          Petitioners’ claims are based on the undisputed fact that while housed in the Fort

Dix minimum security camp (“the Camp”), they are unable to maintain six feet social

distance, as recommended by the CDC as a best practice to avoid transmission of COVID-

19. (Pet., Dkt. No. 1 at 7.) The Camp has two open-air dormitories, A-wing and B-wing,

each holding approximately 100 bunks, positioned two deep, for a capacity of

approximately 200 inmates, typically sleeping head to head. (Id. at 7-8; Declaration of

Nicolleta Turner- Foster, M.D. 15 (“Turner-Foster Decl.”) ¶ 3, Dkt. No. 8-1; Declaration of

James Reiser 16 (“Reiser Decl.”) ¶ 5, Dkt. No. 8-2.) Both dormitory-style wings of the Camp




15
     Dr. Turner-Foster is the Clinical Director at FCI Fort Dix. (Turner-Foster Decl., ¶ 1.)
16
  James Reiser is a Case Management Coordinator at FCI Fort Dix, whose office provides
coordination and oversight of many programs with FCI Fort Dix. (Reiser Decl., ¶¶ 1, 2.)
                                                15
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 16 of 48 PageID: 869




have communal bathrooms with six urinals, ten toilets, sixteen sinks, and eight showers,

directly adjacent to the next. (Pet., Dkt. No. 1 at 7.) Many of these were not functioning

during the lockdown, and were only repaired after Petitioners filed this action. (Id.; see also

Reply Brief, Dkt. No. 16 at 5-8.) The common areas of the Camp include a recreation area,

two TV/computer rooms, a chapel, two laundry rooms, and the cafeteria/kitchen. (Pet.,

Dkt. No. 1 at 7.) The administrative area of the building has six offices and there is a small

two-room medical office. (Id. at 8.) Contractor access at FCI Fort Dix was restricted during

the lockdown to those performing essential services or performing necessary maintenance

on essential services. (Reiser Decl., ¶ 3e, Dkt. No. 8-2.)

       B.     The First COVID-19 Outbreak at FCI Fort Dix and the BOP’s Response

       Petitioners describe the first wave of COVID-19 in the Camp as the period from

March 13, 2020 through September 27, 2020. (Pet., Dkt. No. 1 at 8.) During this wave, 58

Camp inmates tested positive, and they all recovered. (Id.; Turner-Foster Decl., ¶ 5, Dkt.

No. 8-1.) Specifically, fourteen inmates tested positive in the B-wing on April 29, and nine

inmates tested positive in the A-wing on May 5, 2020. (Pet., Dkt. No. 1 at 10-11.) This was

the only mass testing done at the Camp during the first wave. (Id. at 11.)

       Petitioners complain that the following conditions during the first wave of COVID-

19 in the Camp put them at risk. “Town Hall” meetings concerning the virus were held

indoors with 115 inmates and 20 staff in one room. (Id. at 8.) An inmate who reported to

sick call with COVID-19 symptoms on a weekend was told to return to his bunk until

Monday. (Pet., Dkt. No. 1 at 9.) Between April 6, 2020 and January 2021, Camp inmates

received only four disposable masks and 5 cloth masks. (Id.) Inmates were not permitted

outside until May 19, 2020, although poorly ventilated indoor spaces were known to spread


                                               16
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 17 of 48 PageID: 870




the virus. (Id. at 11.) In March and April 2020, inmates in the Camp did not have enough

soap, although this is disputed by Respondent. (Id. at 9-11.) COVID-19 positive inmates

who were quarantined were subject to a “revolving door” where each newly admitted

COVID-19 positive inmate reset the time for all in quarantine, including those who should

already have been released. (Id. at 10.) On May 25, 2020, senior staff and correctional

officers stopped wearing PPE and wore only masks, and temperature checks of inmates

were performed only on alternating days. (Id. at 11.) Only four tests were performed on the

population of almost 3,000 inmates at FCI Fort Dix between May 5 and September 28,

2020. (Id. at 12.)

       Respondent describes the actions taken by the BOP to stop the spread of COVID-19

during the timeframe Petitioners have labeled the first wave. See supra Section II.A.

Inmates are quarantined when: (1) symptoms warrant; (2) an inmate newly arrives to FCI

Fort Dix; (3) an inmate is to be released from FCI Fort Dix to the community; or (4) an

inmate is transferring to or from another institution. (Sassaman Decl. ¶ 33, Dkt. No. 8-3.)

Inmates from the quarantine unit are not ordinarily permitted to leave the unit and have

their food delivered to them, and to the extent practicable, staff members also limit going

between the quarantine unit and the general population in order to avoid possible

contamination; furthermore, staff entering the quarantine or isolation units must wear PPE.

(Turner-Foster Decl. ¶ 9, Dkt. No. 8-1; Ex. 2, Dkt. No. 8-1 at 19-20.) This includes an N-95

mask, face shield/goggles, a gown and gloves. (Id.) The Health Services Division began

screening staff for COVID-19 symptoms as of March 16, 2020. (Sassaman Decl. ¶ 11, Dkt.

No. 8-3.)




                                              17
 Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 18 of 48 PageID: 871




       New cleaning protocols and social distancing measures were put in place and

updated between March 13, 2020 through May 19, 2020. According to Respondent, FCI

Fort Dix has always maintained an adequate stock of sanitation supplies. (Id. ¶¶ 31, 32.)

None of the petitioners lodged any grievance regarding a lack of soap or cleaning supplies at

the Camp. (Dobovich Decl. ¶¶ 5-6, Dkt. No. 8.) When quarantine of the Camp ended on

May 19, 2020, a contractor was brought in to commercially disinfect and sanitize the Camp,

including inmate sleeping areas, bathrooms, Food Service areas, and all other common

areas. (Sassaman Decl. ¶ 29, Dkt. No. 8-3.) At this point, FCI Fort Dix was subject to Phase

7 of the BOP Action Plan. 17

       C.     The Second COVID-19 Outbreak at FCI Fort Dix and the BOP’s Response

       After the BOP transferred inmates from FCI Elkton who had been exposed to

COVID-19, there was a second wave of COVID-19 in the low security compound at FCI

Fort Dix from September 28, 2020 through October 29, 2020. (Pet. Dkt. No. 1 at 12-14.) No

Camp inmates were infected. (Id.) Four buses carrying a total of 298 inmates, 17 of whom

were positive for the virus, arrived at Fort Dix. (Id. at 13.) After disembarking, the infected

inmates were put in isolation in Unit 5703; those who tested negative were placed on a

quarantine floor in the same building. (Id.) Every bus was treated identically. (Id.) Within a

few weeks of the arrival of the Elkton inmates, 345 Fort Dix inmates in the low security

compound tested positive for COVID-19. (Id. at 12.) Of those infected, after all 231 inmates

in Unit 5812 were tested in October 2020, 218 inmates were positive for COVID-19. (Pet.

Dkt. No. 1 at 13.) Two orderlies who worked in Receiving and Discharge, where all the




17
  Phase Seven available at https://www.bop.gov/resources/news/20200520_COVID-
19_phase_seven.jsp (last visited Aug. 26, 2021).
                                               18
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 19 of 48 PageID: 872




arriving men from Elkton were processed, lived in Unit 5812. (Id. at 14.) After 94% of the

inmates of that single unit tested positive, the BOP did not test the entire facility. (Id.)

       Warden Ortiz instituted additional safeguards in October 2020. (Reiser Decl. ¶ 12,

Dkt. No. 8-2.) He cancelled all visiting and limited general population inmate movement to

obtaining grab and go meals, attending scheduled medical appointments, attending GED

classes and attending scheduled outdoor recreation. (Id. ¶¶ 12-15, Dkt. No. 8-2.) A minimal

number of inmates were permitted to work in Food Services, Commissary and Laundry.

(Id.) Inmates in quarantine or isolation did not leave their units. (Id.)

       During the week of November 16, 2020, FCI Fort Dix commenced COVID-19

testing for asymptomatic staff, onsite and on a voluntary basis. (Turner-Foster Decl., Ex. 3,

Dkt. No. 8-1 at 21-22.) Symptomatic staff were prohibited from coming to work. (Id. ¶ 22,

Dkt. No. 8-1.) Warden Ortiz obtained a movement moratorium for BOP inmate transfers

from October 23 through November 23, 2020, and additional moratoriums between

December 2020 and February 17, 2021. (Reiser Decl. ¶¶ 13, 14, Dkt. No. 8-2.)

       D.      The Third COVID-19 outbreak at FCI Fort Dix and the BOP’s response

       A third outbreak of COVID-19 occurred in the Camp beginning in December 2020.

(Pet., Dkt. No. 1 at 14-17.) Petitioners theorize that the third wave must have been caused

either by transfer of sick inmates or failures of staff to follow PPE requirements, exacerbated

by the failure to rapidly test and quarantine everyone exposed, particularly over the winter

holidays. (Id. at 14-18.) Petitioners also blame the BOP for failing to expand the use of

home confinement under the CARES Act prior to the third wave. (Id. at 18.) Instead, BOP

released only 98 out of 2800 men at Fort Dix in ten months. (Pet., Dkt. No. 1 at 18.) BOP

prioritized for release inmates who had served longer portions of their sentence, and denied


                                                19
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 20 of 48 PageID: 873




release to otherwise eligible inmates who had served shorter percentages of their sentences,

even after there was no longer any need for prioritization because all inmates had been

reviewed for release. (Id.)

       During the third wave of the COVID-19 outbreak, the Camp population on

December 22, 2020, was 131 inmates, 73 in A-wing and 58 in B-wing. (Reiser Decl. ¶ 5,

Dkt. No. 8-2.) Petitioners allege that one of the kitchen workers became ill on December 22,

2020. (Pet., Dkt. No. 1 at 15.) On December 23, 2020, the correctional officer in charge of

the kitchen, who was known by inmates not to wear PPE, called out sick. (Id.) He tested

positive for COVID-19. (Id.) During this outbreak, one inmate used TRU LINCS, the

internal email system, to send Associate Warden Smith an email about his concern over a

sick inmate in his dorm. (Id.) Another inmate reported to sick call with symptoms and was

told to come back the next day. (Id.) Due to staff shortages, the correctional officers had to

work 12-hour shifts. (Id.) Outdoor recreation was cancelled. (Id. at 16.) All men from the

A-wing were tested for COVID-19 on December 28, 2020. (Id. at 16-17.) Staff did not share

the test results immediately or move the sick men to quarantine; they waited until after the

holiday weekend. (Id.) On Monday, January 4, 2021, 31 of the 66 men in the A-wing were

informed that they were infected. (Id.) They were moved that morning. (Id.)

       Petitioners allege that none of the B-wing inmates were checked for fevers, although

the same two sick men had prepared their food, and there had been commingling between

the wings leading up to the A-wing lockdown. (Id.) On January 5, 2021, six inmates from B-

wing who were slated to be moved were rapid tested and confirmed positive. (Id.) The next

day, the remainder of B-wing was rapid tested and Petitioners were unaware of the results at

the time of filing the petition. (Pet., Dkt. No. 1 at 17.)


                                                20
 Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 21 of 48 PageID: 874




          Respondent describes the “third wave” from the BOP perspective. On or about

December 24, 2020, three inmates from the Camp’s A-wing complained of COVID-19

symptoms. (Turner-Foster Decl. ¶ 6, Dkt. No. 8-1.) Because they were symptomatic, the

inmates were rapid tested using the Abbott machine. (Id.) Their rapid tests were positive,

and the inmates were moved to isolation cells in the medical building of the low security

compound for isolation. (Id.) Based on the discovery of positive inmates in A-wing, on

December 24, 2020, the remainder of A-wing inmates were placed on exposure quarantine.

(Id. ¶ 7.) All exposure quarantine inmates are tested for COVID-19 using send-out

laboratory tests [which accounts for the delay in test results and inmate transfers]. (Id. ¶ 10.)

Before the housing unit is released from exposure status, all inmates are tested again. (Id.)

As a result of the exposure quarantine testing, a total of thirty-two additional inmates from

the Camp’s A-wing tested positive. (Id.)

                                                      (Id. and Declaration of John Stinson 18

(“Stinson Decl.”) Ex. B, Dkt. No. 4-2.)

          The positive inmates were all placed in isolation, while the negative inmates

remained in an exposure quarantine. (Id. ¶ 11.) Based on the positive cases in the A-wing,

Dr. Turner Foster advised the administration to lock the doors between the A-wing and B-

wing. (Id.) On or about January 5, 2021, two inmates from the Camp’s B-wing reported

COVID-19 symptoms. (Id. ¶ 12.) They were rapid tested and confirmed positive. (Id.)

Similar to the A-wing, the inmates who tested negative were placed in exposure quarantine

and were tested using send-out laboratory tests. (Turner-Foster Decl. ¶ 12, Dkt. No. 8-1.) As

a result of the laboratory tests, an additional 25 B-wing inmates tested positive. (Id.) Thus,


18
     Petitioners’ medical records were filed under seal. (Stinson Decl., Dkt. No. 4.)
                                                 21
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 22 of 48 PageID: 875




the Camp saw a total of 62 positive inmates in December 2020 and January 2021. (Id. ¶ 13.)

Based on this number of infections, and the need for inmates who were not sick to remain in

exposure quarantine, the BOP designated the B-wing as an isolation unit for positive

inmates, and the A-wing became the exposure quarantine for negative inmates. (Id. ¶ 13,

Dkt. No. 8-1.) Using medical safety protocols, BOP implemented this reorganization. (Id.)

       According to Dr. Turner-Foster but disputed by Petitioners, all inmates in isolation

quarantine have their vitals assessed daily, and inmates in exposure quarantine are screened

for COVID-19 symptoms and have their temperature taken daily. (Id. ¶ 14.) If an inmate

required additional medical care or treatment, it would be addressed at that time. (Id.)

Petitioners contest that these policies were enforced during the third wave of COVID at FCI

Fort Dix. (Reply Brief, Dkt. No. 16 at 3, 4, 7, 10-12.)

       On or about January 15, 2021, sixty-one inmates from the Camp were deemed

recovered from COVID-19, in accordance with the CDC guidelines. (Id. ¶ 15.) The

recovered inmates remained separated from the A-wing. (Id.) Staff were required to wear a

mask that covers their mouths and noses. (Id.) On January 22, 2021, a Camp inmate who

had transferred to an outside hospital earlier in the month passed away. (Id. ¶ 16.) This was

the first COVID-19 related-death from FCI Fort Dix. (Id.) On January 29, 2021, all A-wing

quarantined inmates’ test results were negative, and the A-wing was removed from exposure

quarantine. (Id. ¶ 17.) The B-wing was slated to return to normal operation on February 5,

2021, after a full isolation and recovery period. (Id.) The A-wing and B-wings were still

instructed to remain separated. (Id.) As of February 2, 2021, FCI Fort Dix had a total of 175

COVID-19 positive inmates, all in the low security facility. (Turner-Foster Decl. ¶ 18, Dkt.




                                              22
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 23 of 48 PageID: 876




No. 8-1.) A COVID-19 positive inmate is defined as an inmate who has tested positive and

has not yet recovered. (Id.)

       Dr. Turner Foster described a testing policy to test every inmate in quarantine,

whether in intake quarantine, release quarantine, or exposure quarantine. (Id. ¶ 19, Dkt.

No. 8-1.) As of February 2, 2021 [the date of Dr. Turner-Foster’s declaration], every general

population inmate housed in the following housing units had been tested under exposure

quarantine [after a symptomatic inmate was confirmed positive]: Units 5802, 5812, 5841,

and 5852 (West Compound); Units 5702, 5703, 5711, 5751, 5741, and 5752; and the Camp.

(Id. ¶ 20.) The only general population unit where every inmate had not been tested was

Unit 5811, because no inmates assigned to that unit met the testing categories (i.e.,

symptomatic, transfers, etc.) (Id.) In all quarantine units, the inmates are medically

monitored daily and tested for COVID-19. (Id.)

       As of February 2, 2021, 107 staff members had contracted COVID-19 and 104 had

recovered. (Id. ¶ 21.) FCI Fort Dix received the first Pfizer COVID-19 vaccines on January

19, 2021. (Id. ¶ 23.) In accordance with the BOP Clinical Practice Guideline, staff were

vaccinated on January 19 and 20, 2021. (Id.; Ex. 5, Dkt. No. 8-1 at 25-57.) Prior to that a

number of staff, including all those in the medical department, received their first

vaccination through outside sources. (Id. ¶ 24.) After staff received the vaccine, FCI Fort

Dix had 182 remaining vaccines. (Id. ¶ 25.) Inmates that met CDC priority level one

(inmate healthcare workers) and CDC priority level two inmates in Units 5811 and 5802

were offered the vaccine. (Id.) Two Camp inmates were vaccinated with remaining

vaccines. (Turner-Foster Decl. ¶ 26, Dkt. No. 8-1.)

                                                (Id.)


                                              23
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 24 of 48 PageID: 877




        In response to Petitioners allegations that transferred inmates were recklessly

introduced into the COVID-19 outbreak in the Camp between December 29, 2020, and

January 5, 2021, Respondent submits that seven inmates were transferred to the Camp in

accordance with quarantine guidance. (Reiser Decl. ¶ 7, Dkt. No. 8-2.) At that time, there

were no COVID cases in the B-wing, and four inmates who transferred in between

December 29, 2020, and January 2, 2021, had been quarantined prior to transfer. (Id.)

However, the Court notes the B-wing inmates had not been tested until several inmates

were symptomatic on January 5, 2021, in accordance with the policy. (Turner-Foster Decl.

¶ 12, Dkt. No. 8-1.) On January 5, 2021, the A-wing became a quarantine unit for inmates

who had been exposed but tested negative, and this allowed for the transfer of two new

incoming inmates and one inmate released from the SHU. (Reiser Decl. ¶ 8, Dkt. No. 8-2.)

These inmates tested into exposure quarantine with a negative test and out of quarantine

with a negative test, as do all inmates under the COVID quarantine guidance procedure.

(Id.)

        E.     Post-Petition Changes at FCI Fort Dix

        Petitioners filed a reply brief, received on March 18, 2021. (Reply Brief, Dkt. No.

16.) They assert that this case is not just about the conditions in FCI Fort Dix, it is about the

BOP’s misinterpretation and misapplication of the CARES Act. (Id. at 2.) Petitioners,

however, reallege that the conditions are so extreme as to violate the Eighth Amendment

and that the following occurred after submission of their petition. (Id.)

        As to the third wave of COVID-19 at FCI Fort Dix, Petitioners allege, based on what

appears to be a fax transmission, that Dr. Turner-Foster received the COVID-19 test results

for the A-wing from Quest Diagnostics on December 31, 2020, but it wasn’t until January 4,


                                               24
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 25 of 48 PageID: 878




2021, that the sick inmates were removed to Unit 5851. (Reply Brief, Dkt 16 at 3 and Ex. 1,

Dkt No. 17 at 2-3.) Further, according to Petitioners, the sick men were allowed to speak to

quarantined men who were awaiting transfer to the Camp. (Id. at 3.) After the first week in

isolation, only the men with severe symptoms continued to receive twice daily medical

checks. (Id.) B-wing test results were returned on January 11, 2021, and 23 inmates were

positive. (Id. at 4.) Thus, the B-wing became the recovery quarantine and the A-wing

became exposure quarantine. (Id.) The sick inmates remained in B-wing, together with

those transferred back from Unit 5851. (Id.) An error was soon discovered that five positive

inmates had been transferred to the A-wing, where they spent 24 hours before transfer back

to the B-wing. (Id.)

       On January 20, 2021, the number of sick inmates at FCI Fort Dix was 797. (Id.)

When the corrections officer who had previously worked in the kitchen returned from sick

leave on January 20, 2021, he continued not to wear a mask. (Id.) Also on that day, four

inmates were vaccinated. (Id.)

                                                                             . (Id.) On

January 23, 2021, a series of inspections began in the Camp, and the broken faucets were

replaced for the first time in a year, and new washing machines were delivered. (Id. at 5.)

       On February 1, 2021, 175 of 192 inmates in Unit 5703 in the low security facility

tested positive. (Id. at 6.) Also in February 2021, the Camp barbershop opened and A-wing

inmates cut hair for all Camp inmates. (Id.) More hand sanitizers were installed and

superficial maintenance measures, like covering mold, were taken before the new warden

did an inspection on February 12, 2021. (Reply Brief, Dkt. No. 16 at 7.) Unit 5851, where

fifteen men had lived for one month, had only one shower, one telephone, one sink and one


                                              25
 Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 26 of 48 PageID: 879




toilet. (Id.) On February 25, 2021, the number of COVID-19 positive inmates increased to

197. (Id.) On February 27, 2021, the Camp lockdown ended. (Id.)

       On March 4, 2021, at a town hall meeting, inmates were strongly encouraged to take

the vaccine. (Id. at 9.) Petitioners allege that only one third of the staff had been vaccinated.

(Id.) Respondent explained that those numbers did not include staff who were vaccinated

offsite, but Respondent did not indicate how many more were vaccinated. (Suppl. Reiser

Decl. ¶ 18, Dkt. No. 24-1.) Petitioners also complained of the lack of medical care for Camp

inmates, alleging that Dr. Turner-Foster visited the Camp barely once a month, chronic care

protocols were delayed by more than a year, and basic care was “a fantasy.” (Id. at 18.) In

response to the original petition, Dr. Turner-Foster stated:

               [a] Registered Nurse runs sick call sign-up at the Camp
               Monday through Friday. The Nurse triages the complaints, and
               any priority cases are discussed with the Nurse Practitioner or
               me, as the assigned Camp physician. All other routine sick call
               appointments are scheduled for a later date. This procedure is
               separate from daily checks required of inmates on exposure
               quarantine and isolation….

(Turner-Foster Decl. ¶ 4, Dkt. No. 8-1.)

       F.      The Petitioners’ Characteristics

               1.     Goodchild

       Based on the submissions of the parties, and taking judicial notice 19 of the dockets in

Petitioners’ sentencing courts, the Court makes the following findings of fact concerning


19
   Federal Rule of Evidence 201(b)(2) provides “[t]he court may judicially notice a fact that
is not subject to reasonable dispute because it: … can be accurately and readily determined
from sources whose accuracy cannot reasonably be questioned.” See e.g. S. Cross Overseas
Agencies, Inc. v. Wah Kwong Shipping Grp. Ltd., 181 F.3d 410, 426 (3d Cir. 1999) (“we
may take judicial notice of another court's opinion—not for the truth of the facts recited
therein, but for the existence of the opinion, which is not subject to reasonable dispute over
its authenticity.”)
                                               26
 Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 27 of 48 PageID: 880




Petitioners’ characteristics, relevant to their claims for relief. Goodchild, at the time of filing

the petition, was a 58-year-old

(Pet, Dkt. No. 1 at 2; Stinson Decl., Ex. A, Dkt. No. 4-1.) He is serving a 102-month sentence

for a non-violent crime, a 2019 conviction on forty-eight counts of wire fraud, ten counts of

money laundering, a count of aggravated identity theft, and six counts of tax fraud. (Id. at 2;

Declaration of Corrie Dobovich (“Dobovich Decl.”), Ex. 1, Dkt. No. 8 at 8-9); United States

v. Goodchild, 17-cr-00549-GAM (E.D. Pa. Oct. 21, 2019) (ECF No. 94). 20




                                                                                              The

parties dispute whether Goodchild received daily medical screenings and temperature checks

while in exposure quarantine between December 24, 2020, and January 26, 2021. (Turner-

Foster Decl. ¶ 14; Reply Brief, Dkt. No. 16 at 10; Ex. 3, Dkt. No. 17 at 9-13.)

         Respondent submits that since Goodchild arrived in BOP custody, he has not

pursued any administrative remedies, nor has he submitted any requests for compassionate

release to the BOP. (Dobovich Decl. ¶ 5, Dkt. No. 8; Reiser Decl. ¶ 19, Dkt. No. 8-2.)

Goodchild, however, submitted to the Court copies of the following: (1) a letter to Warden

Ortiz dated April 17, 2020, seeking release to home confinement due to his increased health

risks to infection with COVID-19, and across this letter was written “you have served 3.8%

of your sentence, your release date is 3-27-2022,” which Goodchild alleges was written by

his case manager; (2) a typed, undated note “Please see your Case Manager regarding your




20
     Available at www.pacer.gov.


                                                27
 Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 28 of 48 PageID: 881




eligibility for Home Confinement under the CARES Act.”; (3) a letter dated April 29, 2020,

from Goodchild to Warden Ortiz, seeking release under the CARES Act; (4) a letter dated

May 14, 2020, from Goodchild to Warden Ortiz, seeking compassionate release under 18

U.S.C. § 3582(c)(1)(a)(i); and (5) an “Inmate Request to Staff Response” dated May 22,

2020, directing Goodchild to specify one of the circumstances for compassionate release

under BOP Program Statement 5050.50 that would permit his compassionate release.

(Reply Brief, Ex. 4, Dkt. No. 17 at 14-31.) Goodchild also submitted a handwritten note

that says “Are you serious?” which he alleges was Case Manager Wright’s response to his

request for release to home confinement. (Id., Dkt. No. 17 at 15.) Goodchild did not seek a

reduction in sentence under the First Step Act in his sentencing court. See United States v.

Goodchild, 17-cr-00549-GAM (E.D. Pa.) 21

                2.        Soto-Concepcion

         Soto-Concepcion was a 38-year-old man at the time of filing the petition,



                     (Pet., Dkt. No. 1 at 2; Stinson Decl., Ex. B., Dkt. No. 4-2.) His

imprisonment arose out of his participation in a large drug-trafficking operation. See United

States v. Soto-Concepcion, 15-cr-00181-JEJ (M.D. Pa.) (Dkt. No. 1.) 22 He pled guilty and

on November 17, 2017, he was sentenced to a 144-month term of imprisonment. See id.

(Dkt. No. 650.) Assuming that Soto-Concepcion receives all available good time credit, his

projected release date is September 5, 2025. (Dobovich Decl., Ex. 3, Dkt. No. 8 at 20.)




21
     Available at www.pacer.gov.
22
     Available at www.pacer.gov.
                                                  28
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 29 of 48 PageID: 882




       Respondent contends Soto-Concepcion has a “Low” PATTERN score, but

Petitioners submit that this calculation is wrong, his PATTERN score is “Minimum,”

making him eligible for home confinement under the CARES Act. (Reiser Decl. ¶ 22, Ex.

11, Dkt. No. 8-2 at 56-60; Reply Brief, Dkt. No. 16 at 10; Ex. 5, Dkt. No. 17 at 44-45.)

Because Petitioners’ calculation of Soto-Concepcion’s PATTERN score was submitted with

their reply brief, Respondent did not have an opportunity to explain why it differs from the

BOP’s calculation.



                                              On December 24, 2020, he was placed in

exposure quarantine after other A-wing inmates tested positive. (Turner-Foster Decl. ¶ ¶ 7,

10, Dkt. No. 8-1; Stinson Decl., Ex. B at 4-2.)




                                                      (Turner-Foster Decl. ¶ 14; Stinson

Decl., Ex. B, Dkt. No. 4-2.)

       Respondent maintains that Soto-Concepcion has never submitted an administrative

remedy request during his time at FCI Fort Dix (Dobovich Decl. ¶ 5, Dkt. No. 8; Ex. 3,

Dkt. No. 8 at 16-20), but Petitioners correctly note that James Reiser, in his declaration in

support of Respondent’s Answer, stated "Eliezer Soto-Concepcion … submitted a request

[to Warden Ortiz and others] on or about April 13, 2020….” (Reiser Decl. ¶ 17, Dkt. No. 8-

2.) This was a request for reduction in sentence pursuant to the First Step Act, 18 U.S.C. §

3582(c)(1)(A). (Id., Ex. 9, Dkt. No. 8-2 at 47-52.) Warden Ortiz denied the request on May

25, 2020, stating, in part:


                                              29
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 30 of 48 PageID: 883




                 [m]edical staff at FCI Fort Dix advised, based upon the
                 guidelines for the Center for Disease Control and Prevention,
                 you are at higher risk for severe COVID-19 illness due to your
                 medical issues. However, your medical issues are properly
                 managed by medication and your overall medical condition is
                 stable. Furthermore, you do not have a terminal illness and you
                 are both, fully ambulatory and capable of carrying out your
                 institutional daily life activities without assistance.

(Reiser Decl., Ex. 9, Dkt. No. 8-2 at 52.) On January 4, 2021, Soto-Concepcion filed a

motion for reduction in sentence with his sentencing court. United States v. Soto-

Concepcion, 15-cr-00181-JEJ (M.D. Pa.) ( Dkt. No. 928). Petitioner was appointed counsel,

and his motion remains pending as of August 26, 2021. Id. (Dkt. No. 961.)

                 3.    Abreu-Feliz

         Abreu-Feliz alleges that, at the time of filing the petition, he was a 38-year-old

                                                                                 (Pet., Dkt. No. 1

at 3.)

(Stinson Decl., Ex. C, Dkt. No. 4-3.) Abreu-Feliz is serving a ten-year sentence for

trafficking heroin and methamphetamine. (Dobovich Decl., Ex. 2, Dkt. No. 8 at 11-15.)

Assuming he receives all good conduct time, he is scheduled for release on September 30,

2023. (Id.) He has served more than 58% of his sentence and has a “Low” PATTERN score

that precludes his eligibility for release to home confinement under the CARES Act. (Reiser

Decl. ¶ 23, Dkt. No. 8-2 at 61-63.)



                                                         . (Stinson Decl., Ex. C, Dkt. No. 4-3.)



                                               (Turner-Foster Decl. ¶ 26; Stinson Decl., Ex. C,

Dkt. No. 4-3.)

                                                30
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 31 of 48 PageID: 884




                               . (Id., see also Reply Brief, Dkt No. 16 at 4, 30-31.)



                (Suppl. Reiser Decl. ¶ 23, Dkt. No. 24-1; Ex. 4, Dkt. No. 25 at 1-3.)

       Abreu-Feliz submitted a written request for compassionate release to Warden Ortiz

in May 2020. (Reiser Decl. ¶ 18, Dkt. No. 8-2; Exs. 9 and 10, Dkt. No. 8-2 at 47-55.)

Respondent denied this request because Abreu-Feliz failed to include a release plan. (Id.) He

never resubmitted his request with a release plan. (Id.) On June 3, 2020, Abreu-Feliz filed

his first motion for compassionate release/RIS with his sentencing court. United States v.

Abreu-Feliz, 15-cr-00211-EGS-1 (E.D. Pa.) (Dkt. No. 226). His sentencing court denied

relief. Id. (Dkt. No. 232). On January 5, 2021, Abreu-Feliz filed a second compassionate

release/RIS motion with his sentencing court. Id. (Dkt. No. 234). On June 14, 2021, his

sentencing court denied relief. Id., (Dkt. No. 256).

              4.      Winans

       Winans was a 38 year-old-man at the time the petition was filed,



                                      (Pet., Dkt. No. 1 at 3; Stinson Decl., Ex. D, Dkt No. 4-

4.) He is serving a 165-month term of imprisonment for wire fraud, imposed on February

27, 2013. (Dobovich Decl., Ex. 4, Dkt. No. 8 at 25.) Assuming he receives all good conduct

time, he is scheduled for release on February 8, 2025, and has served more than 56% of his

sentence. (Id.; Reply Brief, Dkt. No. 16 at 24.) Winans has a minimum PATTERN score.

(Reiser Decl. ¶ 24, Dkt. No. 8-2. )



                                         (Answer, Dkt. No. 7 at 16; Stinson Decl., Ex. D,


                                                31
 Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 32 of 48 PageID: 885




Dkt. No. 4-4.) Winans never submitted a qualifying administrative remedy request seeking

transfer to home confinement. (Reiser Decl. ¶ 19, Dkt. No. 8-2; Dobovich Decl. ¶ 6, Ex. 4,

Dkt. No. 8 at 21-23.) His only attempt to seek such relief was rejected as procedurally

improper, and he never corrected the error. (Dobovich Decl. ¶ 6, Dkt. No. 8.) Instead, he

tried to bypass the Warden and submit his home confinement request to the Northeast

Regional Office, but it was rejected as improper. (Id.) Petitioners submit that Winans filed

an administrative remedy request on December 24, 2020, and never received a response.

(Reply Brief, Dkt. No. 16 at 12.) Winans filed a compassionate release/RIS motion with his

sentencing court on May 12, 2021. United States v. Winans, 12-cr-20598-SFC (E.D. Mich.,

Dkt. No. 46.) The motion was denied by Order dated July 20, 2021. Id. (Dkt. No. 55).

V.     DISCUSSION

       A.     Habeas Jurisdiction Under 28 U.S.C. § 2241

       Petitioners assert jurisdiction under 28 U.S.C. § 2241 for two types of claims; first,

conditions of confinement in the FCI Fort Dix Camp violate the Eighth Amendment, and

the only adequate remedy is release; and second, that the BOP misinterpreted the CARES

Act by denying their early release to home confinement based on percentage of time-served.

“The plaintiff has the burden of persuasion to convince the court it has jurisdiction.” Gould,

220 F.3d at 178 (citing Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir.

1991)). “A claim may be dismissed under Rule 12(b)(1) only if it ‘clearly appears to be

immaterial and made solely for the purpose of obtaining jurisdiction’” Id. (internal

quotations omitted in Gould). 23




23
  In habeas cases, the Federal Rules of Civil Procedure are applicable when they do not
conflict with the habeas statutes or rules. Mayle v. Felix, 545 U.S. 644, 654 (2005).
                                              32
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 33 of 48 PageID: 886




               1.     Eighth Amendment conditions of confinement claim

                      a.      The parties’ arguments

       In support of their petition, Petitioners argue that Respondent has been deliberately

indifferent to their health by confining them in a locked dormitory with other inmates

infected with COVID-19, despite Respondent’s ability to release them to home confinement

under the CARES Act. (Pet., Dkt. No. 1 at 21-23.) Petitioners contend that their immediate

release is the only remedy for the Eighth Amendment violation because Respondent’s

mitigation policies have failed, and, therefore, habeas jurisdiction is appropriate. (Id. at 23.)

Specifically, they argue

               [d]ue to the conditions at Fort Dix Camp, Petitioners are not able
               to take steps to protect themselves - such as social distancing,
               using hand sanitizer, washing their hands regularly, and
               disinfecting their surroundings - and the government has not
               provided adequate protections. Covid-19 has rapidly spread
               through the Camp twice so far, making the ability to protect
               oneself even more impossible.

(Pet., Dkt. No. 1 at 24.) Based on the alleged extreme risk from COVID-19 based on

Petitioners’ ages and medical conditions, they seek enlargement of custody pending

determination of their claims. (Id. at 25.)

       Respondent maintains that jurisdiction under § 2241 is appropriate only when a

petitioner challenges the fact or duration of custody. (Answer, Dkt. No. 7 at 38-39.)

Recognizing that the Supreme Court has left open the possibility of habeas jurisdiction over

a conditions of confinement claim, and the Third Circuit has found jurisdiction over such a

claim by civil immigration detainees subjected to the risk of COVID-19 infection,

Respondent contends that such jurisdiction should not extend to convicted prisoners,

primarily because they have other avenues for relief, such as reduction of sentence under the


                                               33
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 34 of 48 PageID: 887




First Step Act, and release to home confinement under the CARES Act. (Id. at 40-43.)

Further, Respondent contends that habeas relief is not appropriate because injunctive relief

could alter Petitioners’ conditions of confinement and preclude the necessity of release to

remedy the alleged (but not conceded) Eighth Amendment violation. (Id. at 44-45.)

       In their reply brief, Petitioners argue that the distinction between civil immigration

detainees and convicted prisoners is meaningless, and, therefore, habeas jurisdiction should

extend to their conditions of confinement claims. (Reply Brief, Dkt. No. 16 at 20.)

Petitioners submit they should not be required to seek individual relief through other

extensive procedures during a pandemic. (Id.) They allege Respondent was deliberately

indifferent to their health during the first wave of infections by overcrowding one dormitory

when alternatives existed, by not performing any mass testing of inmates until three weeks

after the first inmate tested positive, by holding inmates in prerelease quarantine longer than

they would have been incarcerated absent the quarantine, by conducting only four COVID

tests at FCI Fort Dix between May 7, 2020, and September 28, 2020, and, during the third

wave of outbreak, by delaying testing over the winter holidays for half of the inmates in the

Camp, and throughout the pandemic, by not releasing eligible prisoners under the CARES

Act. (Reply Brief, Dkt. No. 16 at 22-24.) In their emergency supplement to the petition,

Petitioners assert that Respondent was again deliberately indifferent to their health by

housing all 153 Camp inmates in the A-wing on April 28, 2021, while housing very few new

inmates in the B-wing. (Petrs’ Emergency Suppl. Pet., Dkt. No. 22 at 1-2.)

       Respondent denies deliberate indifference to Petitioners’ health, noting that every

inmate has been offered a vaccine at this point, and the BOP has implemented




                                              34
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 35 of 48 PageID: 888




comprehensive health and safety protocols to address the Covid-19 pandemic. (Respt’s

Suppl. Brief, Dkt. No. 24 at 8-10.)

                        b.   Standard of law

       The Third Circuit has not yet determined whether habeas jurisdiction under 28

U.S.C. § 2241 extends to an Eighth Amendment conditions of confinement claim by

convicted prisoners based on the threat of COVID-19 infection. Recently, the Third Circuit

held that civil immigration detainees could challenge the constitutionality of their

conditions of confinement in a habeas petition under § 2241 based on the extraordinary

circumstances of the COVID-19 pandemic. Hope v. Warden York Cty. Prison, 972 F.3d

310, 324 (3d Cir. 2020). The Third Circuit noted habeas jurisdiction over conditions of

confinement claims are limited to “extreme cases” or “extraordinary circumstances.” Id.

(quoting Ali v. Gibson, 572 F.2d 971, 975 n. 8 (3d Cir. 1978), superseded by statute on

other grounds as recognized in Callwood v. Enos, 230 F.3d 627, 633 (3d Cir. 2000). The

Third Circuit stated,

              as the Supreme Court has instructed: “habeas corpus is an
              extraordinary remedy whose operation is to a large extent
              uninhibited by traditional rules of finality and federalism, its
              use has been limited to cases of special urgency, leaving more
              conventional remedies for cases in which the restraints on
              liberty are neither severe nor immediate.” Hensley v. Mun. Court,
              San Jose Milpitas Judicial Dist., 411 U.S. 345, 351, 93 S.Ct. 1571,
              36 L.Ed.2d 294 (1973).

                        c.   Analysis

       It is clear that Petitioners have alternatives to the extraordinary remedy of releasing

convicted prisoners before expiration of their sentences, based solely on their conditions of

confinement. Here, Petitioners blame the spread of the virus in the Fort Dix Camp on (1)

the slow implementation of mitigation policies, such as having inadequate supplies of soap

                                               35
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 36 of 48 PageID: 889




at the beginning of the first outbreak; (2) the lack of six feet social distance; (3) inadequate

testing policies; and (4) instances where staff failed to wear masks as required. Although six

feet social distance is not possible in the Camp, there was other injunctive relief that could

have reduced the spread of COVID-19, including more expansive testing requirements,

strict enforcement of the mask requirement, and use of empty buildings for greater social

distancing (not sought by Petitioners here). Further, insofar as Petitioners alleged they

received inadequate medical care, prospective injunctive relief is available to prisoners. See

Farmer v. Brennan, 511 U.S. 825, 845 (1994) (quoting Helling v. McKinney, 509 U.S. 25,

33–34 (1993) (“a subjective approach to deliberate indifference does not require a prisoner

seeking ‘a remedy for unsafe conditions [to] await a tragic event [such as an] actua[l]

assaul[t] before obtaining relief.’”) Thus, in addition to the mitigation efforts already in

place, injunctive relief could have remedied the alleged Eighth Amendment violation. See

Wragg v. Ortiz, 462 F. Supp. 3d 476, 505 (D.N.J. 2020) (holding court lacked jurisdiction

under § 2241 over conditions of confinement claim related to spread of COVID-19 because

alternative relief was available); Whiteside v. Fort Dix Fed. Prison, No. CV 20-5544 (NLH),

2021 WL 2935363, at *4 (D.N.J. July 13, 2021) (same). As of June 2020, “seven of the ten

circuits that have addressed [habeas jurisdiction over a prisoner’s conditions of confinement

claim] in a published decision have concluded that claims challenging conditions of

confinement cannot be brought in a habeas petition.’”) Hallinan v. Scarantino, 466 F. Supp.

3d 587, 601 (E.D.N.C. 2020) (quoting Wilborn v. Mansukhani, 795 F. App'x 157, 163 (4th

Cir. 2019) (collecting cases)). Further, conditions have changed in the Camp since the

petition was filed, all Camp inmates have been offered a vaccine and there are currently no




                                                36
 Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 37 of 48 PageID: 890




inmates with COVID-19, but five staff who are positive. 24 See Hope, 972 F.3d at 330 (noting

the district court, in addressing conditions of confinement, failed to consider recent efforts in

the prison to reduce spread of COVID-19).

         Unlike the situation faced by civil immigration detainees confined during the

pandemic, convicted prisoners may seek compassionate release via a reduction in sentence

from their sentencing courts, based on extraordinary circumstances. See 18 U.S.C. §

3582(c)(1)(A)(i). Further, although Petitioners challenge the manner in which the BOP has

exercised its discretion under the CARES Act, it remains another avenue for release from

alleged unconstitutional conditions. These alternative remedies address important public

safety and rehabilitation factors that do not come into play when a court grants habeas relief

based solely on conditions of confinement. Release of convicted prisoners without

consideration of these factors should be limited to extraordinary situations where no other

remedy is available. See Hope, 972 F.3d at 333 (noting “the Petitioners’ quest for nothing

short of release appeared to leave little room for a remedy short of the most extreme one[.]”)

For these reasons, this Court does not find jurisdiction under § 2241 under the

circumstances presented here. The Court will, in the alternative, address the merits of

Petitioners Eighth Amendment habeas claims in Section IV(C ) below.

                2.     Challenge to the BOP’s Statutory Interpretation of the CARES Act

                       a.     The parties’ arguments

         Petitioners challenge the BOP’s statutory interpretation of the CARES Act, asserting

the BOP’s time-served eligibility requirement is contrary to the Attorney General’s




24
     Available at https://www.bop.gov/coronavirus/ (last visited Aug. 27, 2021).


                                                37
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 38 of 48 PageID: 891




memoranda providing guidance for extended release to home confinement under 18 U.S.C.

§ 3624(c)(2). This Court has previously stated,

              [b]efore the CARES Act was passed, 18 U.S.C. § 3624(c)(2)
              provided the BOP with the authority to “place a prisoner in
              home confinement for the shorter of 10 percent of the term of
              imprisonment of that prisoner or 6 months.” 18 U.S.C. §
              3624(c)(2) (effective July 19, 2019). As part of the CARES Act,
              Congress sought to address the spread of the coronavirus in
              prisons by permitting BOP to expand the use of home
              confinement under § 3624(c)(2). See Pub. L. No. 116-36, §
              12003(b)(2). Upon direction of the Attorney General, Section
              12003(b)(2) of the CARES Act temporarily suspends the
              limitation of home confinement to the shorter of 10 percent of
              the inmate's sentence or 6 months.

              By memorandum dated March 26, 2020, the Attorney General
              directed the BOP to “prioritize the use of [its] various statutory
              authorities to grant home confinement for inmates seeking
              transfer in connection with the ongoing COVID-19 pandemic.”
              The Attorney General specifically directed the BOP to consider
              the totality of the circumstances of each inmate, the statutory
              requirements for home confinement, and a non-exhaustive list
              of discretionary factors including: the age and vulnerability of
              the inmate; the security level of the facility holding the inmate;
              the inmate's conduct while incarcerated; the inmate's score
              under the Prisoner Assessment Tool Targeting Estimated Risk
              and Needs (“PATTERN”); whether the inmate has a
              demonstrated and verifiable reentry plan that will prevent
              recidivism and ensure public safety (including verification that
              the conditions under which the inmate would be confined upon
              release would present a lower risk of contracting COVID-19
              than the inmate would face at their current facility); and the
              inmate's crime of conviction.

              On April 3, 2020, the Attorney General exercised authority
              under the CARES Act to further increase home confinement.
              The Attorney General authorized the Director of the BOP to
              immediately maximize transfers to home confinement of all
              appropriate inmates held at FCI Oakdale, FCI Danbury, FCI
              Elton, and other similarly situated Bureau facilities where
              COVID-19 was materially affecting operations.

              On April 5, 2020, the BOP gave the following guidance on
              COVID-19 and home confinement:

                                              38
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 39 of 48 PageID: 892




                   Inmates do not need to apply to be considered for home
                   confinement. Case management staff are urgently
                   reviewing all inmates to determine which ones meet the
                   criteria established by the Attorney General. The
                   Department has also increased resources to review and
                   make appropriate determinations as soon as possible.
                   While all inmates are being reviewed for suitability, any
                   inmate who believes they are [sic] eligible may request
                   to be referred to Home Confinement and provide a
                   release plan to their Case Manager. The BOP may
                   contact family members to gather needed information
                   when making decisions concerning Home Confinement
                   placement.

             Importantly, on April 15, 2020, the BOP issued additional
             guidance regarding home confinement under the CARES Act,
             removing the requirement that the inmate serve up to two-
             thirds of the sentence imposed before eligibility for home
             confinement. The new criteria include the following:

                   a. Primary or Prior Offense is not violent;
                   b. Primary or Prior Offense is not a sex offense;
                   c. Primary or Prior Offense is not terrorism;
                   d. No detainer;
                   e. Mental Health Care Level is less than IV;
                   f. PATTERN (First Step Act tool used to determine risk
                   of recidivism) is Minimum;
                   g. No incident reports in past 12 months;
                   h. U.S. Citizen; and
                   i. Viable Release Plan.

                   An inmate's Unit Team evaluates an inmate to make a
                   recommendation as to whether release to home
                   confinement is appropriate. If an inmate is deemed
                   appropriate for home confinement, the Unit Team will
                   forward its recommendation to the Warden and then to
                   the Residential Reentry Manger for a home confinement
                   date in the inmate's release district. If an inmate is
                   granted home confinement, he or she will be
                   quarantined for a 14-day period prior to transfer, based
                   on the Attorney General's guidance.

Gallo v. Ortiz, No. CV 20-16416(RMB), 2021 WL 571600, at *2–3 (D.N.J. Feb. 16, 2021)

(quoting Furando v. Ortiz, No. CV 20-3739(RMB), 2020 WL 1922357, at *2–3 (D.N.J. Apr.

                                           39
 Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 40 of 48 PageID: 893




21, 2020), reconsideration denied, No. CV 20-3739(RMB), 2020 WL 3264161 (D.N.J. June

17, 2020) (internal docket citations and footnotes omitted); see also United States Attorney

General, Memorandum for the Director of BOP (Mar. 26, 2020); 25 April 3, 2020

Memorandum. 26

       Respondent contends that the protection from the vaccine obviates the need for

transfer to home confinement under the CARES Act. (Respt’s Suppl. Brief, Dkt. No. 24 at

11.) Moreover, courts lack jurisdiction to review BOP’s discretionary decisions regarding

home confinement. (Id. at 12.) The Administrative Procedure Act, pursuant to 5 U.S.C. §

701(a)(2), does not provide a basis for review of BOP determinations under the CARES Act

because CARES Act determinations are committed to agency discretion. (Id.)

                      b.      Analysis

       Courts have jurisdiction under § 2241 to address claims that a prisoner is in custody

in violation of a federal statute based on misinterpretation of a federal statute. 27 Gallo v.

Ortiz, No. CV 20-16416(RMB), 2021 WL 571600, at *2 (D.N.J. Feb. 16, 2021) (citing

Cheek v. Warden of Fed. Med. Ctr., No. 20-10712, 2020 WL 6938364, at *2–3 (5th Cir.

Nov. 24, 2020) (“A challenge to the BOP's or Attorney General's interpretation of the




25
  Available at
https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement.pdf (last visited
Aug. 27, 2021).
26
  Available at https://www.justice.gov/file/1266661/download (last visited Aug. 27,
2021).
27
  Respondent argues that Petitioners have failed to exhaust administrative remedies for
their CARES Act claims. (“[E]xhaustion is not required with regard to claims which turn
only on statutory construction”) Coleman v. U.S. Parole Comm'n, 644 F. App'x 159, 162
(3d Cir. 2016) (citing Harris v. Martin, 792 F.2d 52, 54 n. 2 (3d Cir. 1986.))

                                                40
 Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 41 of 48 PageID: 894




[CARES Act] would make judicial review appropriate”); Valenta v. Ortiz, No. CV 20-3688

(NLH), 2020 WL 2124944, at *2 (D.N.J. May 5, 2020) (“Petitioner's argument that he is in

custody of the United States in violation of the CARES Act fits within th[e] definition [of 28

U.S.C. § 2241(c)(1), (3).”] ) Courts must interpret the words in a statute “consistent with

their ‘ordinary meaning ... at the time Congress enacted the statute.’” Wisconsin Cent. Ltd.

v. United States, 138 S. Ct. 2067, 2070 (2018) (quoting Perrin v. United States, 444 U.S. 37,

42 (1979)). If there is no ambiguity in the statutory term, the analysis ends. See Epic Sys.

Corp. v. Lewis, 138 S. Ct. 1612, 1630 (2018) (“deference [to an agency’s interpretation of a

statute] is not due unless a ‘court, employing traditional tools of statutory construction,’ is

left with an unresolved ambiguity”) (quoting Chevron, U.S.A., Inc. v. Nat. Res. Def.

Council, Inc., 467 U.S. 837, 843, n. 9 (1984)).

         The relevant language in the CARES Act, PL 116-136, 134 Stat 281, SEC.

12003(b)(2), provides:

               (2) HOME CONFINEMENT AUTHORITY.—During the
               covered emergency period, 28 if the Attorney General finds that
               emergency conditions will materially affect the functioning of
               the Bureau, the Director of the Bureau may lengthen the
               maximum amount of time for which the Director is authorized
               to place a prisoner in home confinement under the first
               sentence of section 3624(c)(2) of title 18, United States Code, as
               the Director determines appropriate.



28
     The CARES Act, PL 116-136, March 27, 2020, 134 Stat 281 provides:
               the term “covered emergency period” means the period beginning
               on the date on which the President declared a national emergency
               under the National Emergencies Act (50 U.S.C. 1601 et seq.) with
               respect to the Coronavirus Disease 2019 (COVID–19) and ending
               on the date that is 30 days after the date on which the national
               emergency declaration terminates.



                                               41
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 42 of 48 PageID: 895




The Attorney General, in his April 3, 2020 memorandum, found that emergency conditions

related to the COVID-19 pandemic materially affected the functioning of the Bureau of

Prisons, thus triggering the home confinement authority in the CARES Act. See Cheek, 835

F. App'x at 740 (discussing the CARES Act).

       The Attorney General provided eligibility guidance for the BOP, but the statute

unambiguously places discretion to determine when it is appropriate to exceed a federal

prisoner’s maximum term of home confinement with the Director of the Bureau of Prisons,

not the Attorney General. Accord Coburn v. Spaulding, No. 3:20-CV-01389, 2021 WL

3026851, at *3 (M.D. Pa. June 15, 2021), report and recommendation adopted sub nom.

Coburn v. Spaulding, No. CV 3:20-1389, 2021 WL 2678706 (M.D. Pa. June 30, 2021)

(collecting cases). Moreover, in his March 26, 2020 memorandum, the Attorney General

stated the list of factors to consider was non-exhaustive and discretionary. In the April 3,

2020 memorandum, the Attorney General urged the BOP to maximize transfers to home

confinement for appropriate prisoners, but did not alter the previous guidance on eligibility,

leaving discretion with the BOP. For these reasons, Petitioners’ challenge to the BOP’s

statutory interpretation fails, and the Court denies habeas relief on this basis.

          B.   Additional Assertions of Jurisdiction

The Court liberally construes the petition as raising claims under the APA, challenging the

BOP’s denial of extended home confinement to Petitioners under the CARES Act as

arbitrary and capricious. The Supreme Court has succinctly explained,

               [t]he Administrative Procedure Act embodies a “basic
               presumption of judicial review,” Abbott Laboratories v. Gardner,
               387 U.S. 136, 140, 87 S.Ct. 1507, 18 L.Ed.2d 681 (1967), and
               instructs reviewing courts to set aside agency action that is
               “arbitrary, capricious, an abuse of discretion, or otherwise not in
               accordance with law,” 5 U.S.C. § 706(2)(A). Review is not

                                               42
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 43 of 48 PageID: 896




              available, however, “to the extent that” a relevant statute
              precludes it, § 701(a)(1), or the agency action is “committed to
              agency discretion by law,” § 701(a)(2).

Dep't of Com. v. New York, 139 S. Ct. 2551, 2567 (2019). In this case § 701(a) precludes

judicial review. “[T]he plain language of [18 U.S.C. § 3625] specifies that the judicial review

provisions of the APA, 5 U.S.C. §§ 701-706, do not apply to ‘any determination, decision,

or order’ made pursuant to 18 U.S.C. §§ 3621-3624.” Reeb v. Thomas, 636 F.3d 1224, 1227

(9th Cir. 2011). Extended home confinement under the CARES Act falls under § 3624(c),

and is thus exempted from judicial review. Furthermore, the determination of when

extended home confinement is appropriate is committed to the discretion of the Director of

the Bureau of Prisons by the express language of the CARES Act. Therefore, judicial review

under the Administrative Procedure Act is unavailable for this additional reason. Accord,

Coburn, No. 3:20-CV-01389, 2021 WL 3026851, at *5 (M.D. Pa. June 15, 2021), report and

recommendation adopted sub nom. Coburn v. Spaulding, No. CV 3:20-1389, 2021 WL

2678706 (M.D. Pa. June 30, 2021). In any event, the BOP’s determination was not

arbitrary, the BOP considered Petitioners for CARES Act early release based on their

individual characteristics, and exercised the discretion afforded to the Director of the BOP

to prioritize for release those who had served greater percentages of their sentences.

       Petitioners also assert jurisdiction under 28 U.S.C. § 1331, solely for the purpose of

seeking appointment of a special master to determine how many inmates FCI Fort Dix can

house in the Camp while maintaining six feet social distance between inmates during the

pandemic. Because the Court concludes below, in the alternative merits discussion of

Petitioners’ Eighth Amendment claim, that the Eighth Amendment does not require FCI

Fort Dix to provide six feet distance between inmates, the Court need not split this claim


                                              43
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 44 of 48 PageID: 897




from the habeas petition to open a civil rights action under 28 U.S.C. § 1331. See e.g. Ponds

v. Pennsylvania Bd. of Prob. & Parole, No. 1:20-CV-15, 2020 WL 497144, at *4 (M.D. Pa.

Jan. 7, 2020), report and recommendation adopted sub nom. Ponds v. Pa. Bd. of Prob. &

Parole, No. 4:20-CV-00015, 2020 WL 489014 (M.D. Pa. Jan. 30, 2020) (discussing

improprieties of hybrid habeas/civil rights action).

          C. Alternative Merits Analysis of Eighth Amendment Claim

       The Court will address the merits of the Eighth Amendment conditions of

confinement claims in the alternative to dismissal for lack of jurisdiction. Petitioners allege

Respondent was deliberately indifferent to their health, in violation of the Eighth

Amendment, based on the failure to prevent the spread of COVID-19 in the FCI Fort Dix

Camp, and based on BOP’s failure to transfer them to extended home confinement under

the CARES Act.

       “[T]he treatment a prisoner receives in prison and the conditions under which he is

confined are subject to scrutiny under the Eighth Amendment” because the Government, by

depriving prisoners of their liberty, must provide for their basic human needs, including

medical care and safety. Helling, 509 U.S. at 31. A violation of the Eighth Amendment,

however, requires a showing that the Government knew of and disregarded an excessive

risk to prisoners’ health and safety. Hope, 972 F.3d at 329 (citing Nicini v. Morra, 212 F.3d

798, 811 (3d Cir. 2000) (citing Farmer, 511 U.S. at 837). Eighth Amendment protection

extends to risks to a prisoner’s future health. Id. (citing Palakovic v. Wetzel, 854 F.3d 209,

218 (3d Cir. 2017)).

       “Deliberate indifference ‘is a ‘subjective standard of liability consistent with

recklessness as that term is defined in the criminal law.’” Id. at 330 (quoting Natale v.


                                               44
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 45 of 48 PageID: 898




Camden County Correctional Facility, 318 F.3d 575, 582 (3d Cir. 2003) (quoting Nicini,

212 F.3d at 811)). “The context of the Government's conduct is essential,” and courts must

afford some deference to prison administrators. Id. The response to COVID-19 must be

considered in the context of the unique circumstances of the pandemic that rapidly altered

our world. Id. The constitutional standard does not require elimination of the risk that

prisoners will contract COVID-19. Id. “[P]rison officials who actually knew of a substantial

risk to inmate health or safety may be found free from liability if they responded reasonably

to the risk, even if the harm ultimately was not averted.” Farmer, 511 U.S. at 844.

       Because context is essential and deference must be afforded to prison administrators,

it is appropriate to consider whether Respondent followed the CDC guidance for detention

facilities. See Hope, 972 F.3d at 330 (noting the district court failed to address the CDC

guidance for detention facilities). Here, FCI Fort Dix implemented the CDC guidance for

detention facilities through the BOP Action Plan and other policies such as detailed

quarantine and PPE guidance. (See Reiser, Turner-Foster, and Sassaman Declarations, Dkt.

Nos. 8-1, 8-2 and 8-3.) The CDC never urged mass testing of asymptomatic inmates, and

suggested testing of inmates in various types of quarantine, including asymptomatic inmates

in exposure quarantine. (Sassaman Decl., Ex. 2 and BOP Action Plan.) Although the CDC

recognized that six feet social distance between inmates was ideal for prevention of spread

of the virus (Id., Ex. 2, Dkt. No. 8-3 at 72, 79, 81), it also recognized that not all detention

facilities would be capable of providing ideal conditions. (Id., Dkt. No. 8-3 at 72.) Thus,

CDC guidance allowed for housing inmates in dormitories by isolating the units from each

other, sleeping head to foot, using good hygiene and sanitation practices, staggering use of

common areas with sanitation between uses, use of PPE by staff and masks by inmates, and


                                                45
 Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 46 of 48 PageID: 899




quarantine with a test-in, test-out requirement. (Id., Ex. 2, Dkt. No. 8-3 at 68-94.) As

discussed above, FCI Fort Dix enacted these protections. The failure to eliminate all risk

does not constitute deliberate indifference to inmate health in the context of a rapidly

evolving pandemic, and the difficulties associated with quickly adapting to the changes in a

minimum security camp environment. See e.g. Massey v. Estock, No. 1:20-CV-271, 2021

WL 195264, at *2 (W.D. Pa. Jan. 20, 2021); see United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020) (in context of compassionate release motion, noting “the mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering BOP's statutory

role, and its extensive and professional efforts to curtail the virus's spread.”)

       Petitioners point to various instances where BOP policies were not enforced, for

instance inadequate soap supplies early in the pandemic, staff not wearing PPE, and

understaffing over the winter holidays that slowed identification and isolation of sick

inmates. These alleged instances were not so widespread as to constitute deliberate

indifference by Respondent. Additionally, this Court takes judicial notice that the third

outbreak at FCI Fort Dix occurred during the highest rates of COVID-19 infection in New

Jersey overall. 29 Context matters, and includes the quick introduction of the vaccine at FCI

Fort Dix when it became available in mid-January 2021. See United States v. Ugbah, 4

F.4th 595, 597 (7th Cir. 2021) (denying compassionate release because “vaccines provide a

much better defense against infection than any judicial order could do.”) This Court cannot

conclude that Respondent was deliberately indifferent to Petitioners’ health risks because


29
  See NJ COVID-19 Dashboard (available at
https://www.nj.gov/health/cd/topics/covid2019_dashboard.shtml (last visited Aug. 27,
2021).
                                                46
 Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 47 of 48 PageID: 900




FCI Fort Dix adopted and implemented, albeit imperfectly during difficult times, the CDC

guidance for managing the spread of COVID-19 in a detention facility that housed inmates

in a dormitory-style setting.

       Petitioners raise a second Eighth Amendment claim. Given the inability to provide

the ideal conditions for preventing spread of COVID-19 in the FCI Fort Dix Camp,

Respondent was deliberately indifferent by refusing to release them to extended home

confinement under the CARES Act, based on considerations other than public safety, such

as percentage of their sentences served. The unfettered discretion afforded by Congress to

the BOP Director to determine when it is appropriate to release a prisoner to extended

home confinement under the CARES Act precludes a finding of deliberate indifference.

Each petitioner was reviewed for release, and according to the Declaration of James Reiser,

BOP continues to review inmates after completion of the initial review for all federal

inmates. (Reiser Decl. ¶ 20, Dkt. No. 8-2.)

       The Court takes judicial notice of this recent post on the BOP’s website concerning

the CARES Act:

       Case management staff continue to review all inmates to determine which ones meet
       the criteria established by the Attorney General on March 26, 2020 and April 3, 2020.
       The Department has also increased resources to review and make appropriate
       determinations as soon as possible. All inmates are being reviewed for suitability,
       however, any inmate who believes they are eligible may request to be referred to Home
       Confinement and provide a release plan to their Case Manager.30


30
  Available at
https://www.bop.gov/resources/news/20210823_home_confinement_milestone.jsp (last
visited August 26, 2021.) Respondent asserts the vaccine obviates the need for extended
home confinement. (Respt’s Suppl. Brief, Dkt. No. 4 at 11.) However, Respondent also
recognized the uncertainty of the virus and submits that BOP continues to take all necessary
and foreseeable precautions. (Suppl. Reiser Decl., ¶ 34, Dkt. No. 24-1.) In this respect, the
CARES Act presciently extended the “covered period” to extend home confinement until
the national emergency ends.
                                              47
Case 1:21-cv-00790-RMB Document 29 Filed 09/01/21 Page 48 of 48 PageID: 901




As Respondent acknowledged in answer to the petition (Answer, Dkt. No. 7 at 35), the

Attorney General’s April 3, 2020 memorandum calls for discretionary and individualized

determinations of eligibility. The individual and discretionary nature of review for eligibility

implies that inmates will not be categorically excluded based on the amount of time-served

as the BOP continues to review inmates for eligibility. Although courts cannot review the

BOP’s discretionary CARES Act determinations, administrative review is available to

inmates through the BOP’s administrative remedy program. (See Dobovich Decl. ¶ 3, Dkt.

No. 8 (describing administrative remedy procedure)).

VI.    CONCLUSION

       For the reasons discussed above, the Court finds that it lacks jurisdiction under 28

U.S.C. § 2241 to provide habeas relief on Petitioners’ Eighth Amendment conditions of

confinement claim, and dismisses the claim under Federal Rule of Civil procedure 12(b)(1).

Alternatively, the Court finds that Respondent was not deliberately indifferent to

Petitioners’ health in violation of the Eighth Amendment. The Court also lacks jurisdiction

over Petitioners’ APA claims, and alternatively finds that Respondent’s denial of early

release under the CARES Act was not arbitrary and capricious. The Court finds jurisdiction

over Petitioners’ § 2241 habeas claim that Respondent misinterpreted the CARES Act, but

denies the claim on the merits.



An appropriate Order follows.

Dated: September 1, 2021


                                                     s/Renée Marie Bumb
                                                     RENÉE MARIE BUMB
                                                     United States District Judge

                                               48
